DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al., US 2017/0366723.
In regard to claim 1, Kurata et al., US 2017/0366723, discloses an image sensing system comprising: 
a camera module (see figure 11, element 23, 24, and 81); and 
an application processor (see figure 11, element 25 and 82) electrically connected to the camera module, wherein the camera module includes: 
an image sensor (see figure 11, element 23) including a pixel array including color filters having a first pattern, the image sensor being configured to sense light incident on the pixel array to generate a first pattern image signal (WRGB) having the first pattern (see para 42 and 119); 
a first converter (see figure 4, elements 42 and 46 in combination) configured to convert the first pattern image signal into a second pattern image signal (YC) having a second pattern that is different from the first pattern (see para 53, 55, and 64-65); and 
a second converter (see figure 4, element 50) configured to convert the second pattern image signal into a third pattern image signal (RGB) having a third pattern that is different from the first pattern and the second pattern (see para 74), and 
wherein the application processor is configured to perform image processing on the third pattern image signal (see para 44).
In regard to claim 2, Kurata et al., US 2017/0366723, discloses the image sensing system of claim 1, wherein the third pattern includes an RGB Bayer pattern (see para 43 and 74).
In regard to claim 5, Kurata et al., US 2017/0366723, discloses the image sensing system of claim 1, wherein the color filters having the first pattern include a white color filter, a red color filter, a green color filter, and a blue color filter, and the color filters are arranged two-dimensionally (see figure 3A and para 42 and 50).
In regard to claim 7, Kurata et al., US 2017/0366723, discloses the image sensing system of claim 1, wherein the first converter and the second converter are configured to electrically connect the image sensor to the application processor, and the first converter and the second converter are provided outside the application processor (see figure 11 and para 119).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al., US 2021/0280618.
In regard to claim 19, Yamashita et al., US 2021/0280618, discloses an image sensing system comprising: 
a first image sensor (see figure 1, element 103) including a first pixel array including a first color filter having a first pattern (see figure 5A), the first image sensor being configured to sense light incident on the first pixel array to generate a first image signal having the first pattern (see para 40); 
a second image sensor (see figure 1, element 133) including a second pixel array, the second pixel array including a second color filter having a second pattern (see figure 5B), the second image sensor being configured to sense light incident on the second pixel array to generate a second image signal having the second pattern (see para 40); 
a first image signal processor (see figure 1, element 109) configured to generate a third image signal having the second pattern based on the first image signal (see para 45: the CPU 109 processes four pixels of image sensor 103 as one large pixel to match the larger pixels of image sensor 133); and 
a second image signal processor (see figure 1, element 116) configured to perform image processing on the third image signal, and perform the image processing on the second image signal which has not passed through the first image signal processor (see para 27 and 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al., US 2017/0366723, in view of Tsunai et al., US 2019/0182446.
In regard to claim 6, Kurata et al., US 2017/0366723, discloses the image sensing system of claim 1.  The Kurata reference does not specifically disclose wherein the pixel array includes microlenses provided on the color filters, and wherein the microlenses cover the color filters.
Tsunai et al., US 2019/0182446, discloses and imaging device with wherein the pixel array includes microlenses (101) provided on the color filters (102), and wherein the microlenses cover the color filters (see figure 1 and para 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kurata et al., US 2017/0366723, in view of Tsunai et al., US 2019/0182446, to have wherein the pixel array includes microlenses provided on the color filters, and wherein the microlenses cover the color filters, in order to better focus the image on the image sensor to provide for a higher quality image.
Claim(s) 10-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770.
In regard to claim 10, Kurata et al., US 2017/0366723, discloses an image sensing system comprising: 
an image sensor (see figure 11, element 23) including a pixel array including color filters having a first pattern (WRGB), the image sensor being configured to sense light incident on the pixel array to generate a first pattern image signal having the first pattern (see para 42 and 119); 
an image signal processor (see figure 4, elements 42-46 in combination) configured to convert the first pattern image signal into a second pattern image signal having a second pattern (YC), the second pattern being different from the first pattern (see para 53, 55, and 64-65); and 
an application processor (see figure 4, elements 42-46 in combination) configured to perform first image processing on the second pattern image signal (see para 53, 55, and 64-65).  The Kurata reference does not specifically disclose wherein the first pattern image signal includes a first pixel value, a second pixel value, and a third pixel value, the first pixel value corresponding to a first color, and the second pixel value and the third pixel value corresponding to a second color, wherein the image signal processor is further configured to convert the third pixel value into a fourth pixel value based on the first pixel value and the second pixel value, the fourth pixel value corresponding to the first color, and wherein the second pattern image signal includes the first pixel value and the fourth pixel value.
Honda et al., US 2010/0231770, discloses an imaging system with a WRGB array (see figure 8) wherein the first pattern image signal includes a first pixel value (see figure 8, elements R, G, or B), a second pixel value (see figure 8, element W), and a third pixel value (see figure 8, element W), the first pixel value corresponding to a first color, and the second pixel value and the third pixel value corresponding to a second color, wherein the image signal processor is further configured to convert the third pixel value into a fourth pixel value (see figure 8, replaces element W in the circle) based on the first pixel value and the second pixel value, the fourth pixel value corresponding to the first color, and wherein the second pattern image signal includes the first pixel value and the fourth pixel value (see figure 9 and para 80-96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, wherein the first pattern image signal includes a first pixel value, a second pixel value, and a third pixel value, the first pixel value corresponding to a first color, and the second pixel value and the third pixel value corresponding to a second color, wherein the image signal processor is further configured to convert the third pixel value into a fourth pixel value based on the first pixel value and the second pixel value, the fourth pixel value corresponding to the first color, and wherein the second pattern image signal includes the first pixel value and the fourth pixel value, in order to provide color values for white pixels to create a higher quality image.
In regard to claim 11, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the first color includes one of a red color, a green color, and a blue color, and the second color includes a white color (see Honda: figures 8 and 9).
In regard to claim 12, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the second pixel value corresponds to a median value of a plurality of pixel values corresponding to the second color (see Honda: para 80-83).
In regard to claim 13, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 12, wherein the first pixel value is a median value of a plurality of pixel values corresponding to the first color (see Honda: para 80-83).
In regard to claim 15, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the application processor is further configured to convert the second pattern image signal into a third pattern image signal (RGB) having a third pattern that is different from the first pattern and the second pattern, and perform second image processing on the third pattern image signal (see Kurata: para 74).
In regard to claim 16, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the image sensor and the image signal processor are provided in a camera module, and wherein the application processor is provided in a chip that is separate from the camera module (see Kurata: figure 11).
In regard to claim 17, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the image signal processor is included in the application processor (see Kurata: figure 4, elements 42-46 in combination).
In regard to claim 18, Kurata et al., US 2017/0366723, in view of  Honda et al., US 2010/0231770, discloses the image sensing system of claim 10, wherein the image sensor is provided in a camera module (see Kurata: figure 11, element 81), and wherein the image signal processor is included in a sub-processor that is included in the application processor (see Kurata: figure 11, element 82).

Allowable Subject Matter
Claims 3, 4, 8, 9, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0140636, discloses an imaging device with a first and second converter.  US 2018/0167544, discloses an imaging device with two conversion units.  US 2018/0122285, discloses an imaging device with a first and second converting section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs